DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/24/2022 has been entered.
 Claims 1, 4, 44-45, 47-49, 54, 56, 59-60, 68-69, 71-73, 78, 80, 83-84, 140 are pending. The amendment filed on 02/24/2022 has been entered. Claims 1, 4, 68-69, 71-73, 78, 80, 83-84 are withdrawn. Claims 44-45, 47-49, 54, 56, 59-60, 140 are under consideration.
Priority
This application claims benefit of U.S. Provisional Application serial number 62/581,234 filed November 3, 2017. As such the effectively filed date for the instant application is November 3. 2017.

New & Maintained/Claim Rejections - 35 USC §103-in modified form 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 44-45, 140, are rejected under 35 U.S.C. 103 as being unpatentable over Hibbitt (Mol Ther, 18(2): 317-326, 2010) as evidenced by in view of Wade Martins (Molecular Therapy, 7(5): 604-612, 2003).
Regarding claim 44, Hibbitt teaches (a) preparing a transgenic oocyte comprising an exogenous human LDL receptor (LDLR) into host CHO a7 Idlr-/- cells lines of the original species, wherein the exogenous human LDLR is not naturally expressed in the original species of the CHO a7 Idlr-/- cells lines and expression of the LDLR on the surface of the transgenic oocyte (abstract, p 1 2nd column, figure 1) and (b) contacting the expressed exogenous LDLR with a statin ligand  complex comprising and LDL receptor ligand molecule that interacts with the expressed exogenous LDLR where the 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor pravastatin enhanced the expression from the LDLR promoter element, a result which raises an interesting therapeutic option and (c) in vivo, efficient liver-specific delivery and expression of luciferase following hydrodynamic tail-vein injection and confirm that expression from the LDLR promoter element is sensitive to statin administration. (see abstract). The long term LDLR expression from the 10-kb promoter element up to 9 months following delivery. The vector system that we describe provides the efficient delivery, long term expression, and physiological regulation required for a successful gene therapy intervention for FH (abstract). Hibbitt teaches by co- treating FH patients with the LDLR-LDLR gene therapy vector plus statin therapy, that enhance therapeutic outcome by decreasing intracellular cholesterol and hence increase LDLR-LDLR transgene cassette expression to enhance the cholesterol-lowering effect of the therapy (p 7 2nd column last paragraph). Hibbitt teaches using luciferase expression and specific LDL binding and internalization assays, we have shown in vitro that the genomic promoter element confers long-term, physiologically regulated gene expression and complementation of receptor deficiency in culture for 240 cell-generations.  (see abstract). Regarding claim 45, Hibbitt teaches the expressed exogenous LDLR with a statin ligand  complex comprising and LDL receptor ligand molecule that interacts with the expressed exogenous LDLR where the 3-hydroxy-3-methylglutaryl coenzyme A reductase inhibitor pravastatin enhanced the expression from the LDLR promoter element, a result which raises an interesting therapeutic option. (see abstract). Regarding claim 140, Hibbitt teaches the original species where the exogenous human LDLR is not naturally expressed in the original species of the CHO a7 Idlr-/- cells lines and expression of the LDLR on the surface of the transgenic oocyte. (see abstract, p 1 2nd column, figure 1). Hibbitt teaches LDLR expression plasmids using homologous recombination in bacteria (p 318, 2nd column 1st paragraph) in Chinese hamster ovary (CHO) cells deficient for the Ldlr (CHO a7 Ldlr−/−) where Luciferase expression from CHO a7 Ldlr−/− cells transduced with pEHHZ-CMV-Luc showed no change in luciferase expression when the cells were treated with sterols or statins (p 320 2nd column 2nd paragraph (fig 2e). Hibbitt also teaches in Figure 4, functional complementation of LDLR deficiency in CHO a7 Ldlr−/− cell lines and familial hypercholesterolemia (FH) primary patient cells. Hibbitt’s CHO cells deficient for the Ldlr (CHO a7 Ldlr−/−) infected with pHSV-LDLR and pHSV/EBV-LDLR were incubated in the presence or absence of cholesterol and 25-hydroxycholesterol (LDLR ligands) do not naturally expressed the LDLR  in the original species because of LDR-/-. A CHO cells with its endogenous LDLR gene knocked-out, expresses a human LDLR transgene.
Regarding the limitation, (i) an LDLR ligand molecule interacts specifically with the expressed exogenous LDLR and (ii) one preselected agent in association with LDLR ligand molecule, as evidenced by Wade Martins (a) using iBAC for infectious delivery and efficient expression of the LDLR genomic transgene from a 135-kb genomic locus in human and rodent cells using the pHSV/EBV-LDLR vector as an episomal genomic DNA expression vector that can replicate in LDLR-deficient cells (abstract). Expression from the infectious locus is similar to that of the endogenous locus and is able to complement LDLR deficiency for a prolonged period when the locus is maintained as an episome in cultured rodent cells (p 605, 1st column last paragraph bridge 2nd column); (b) FH-488 cells infected with pHSV-LDLR and pHSV/EBV-LDLR were incubated in the presence or absence of cholesterol and 25-hydroxycholesterol (LDLR ligands), thus meets the limitation of (i) an LDLR ligand molecule interacts specifically with the expressed exogenous LDLR and (ii) one preselected agent in association with LDLR ligand molecule. Incubation in the presence of sterols reduced expression from the infectious LDLR locus significantly, by about 50-75% compared to expression in the absence of sterol LDLR ligands (p 608 2nd column last paragraph, bridge 609 1st column 1st paragraph). The high capacity of HSV-1 amplicons (150 kb) makes them an attractive delivery system for genomic DNA delivery (p 611, 1st column 2nd paragraph).
Wade Martins teaches exogenous expression from the infectious locus is similar to that of the endogenous locus and is able to complement LDLR deficiency for a prolonged period when the locus is maintained as an episome in cultured rodent cells (p 605, 1st column last paragraph, bridge 2nd column).  Wade Martins teaches disrupting the endogenous LDLR, thus the cells do not express endogenous LDLR.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
Applicants arguments filed on 02/24/2022 are rebutted to the extent pertain to the new rejection as set forth above.
Applicant argue that neither Hibbitt nor Martins meets the limitations of claim 44 as amended, specifically neither Hibbitt nor Martins teach or suggest (1) an LDL receptor ligand molecule interacting specifically with an expressed exogenous LDL receptor, wherein the LDL receptor is not naturally expressed in the original species or (2) one preselected agent in association with a ligand of such an expressed LDL receptor that is not naturally expressed in the original species. Applicants arguments have been fully considered but are not persuasive.
In response, Hibbitt’s CHO cells deficient for the Ldlr (CHO a7 Ldlr−/−) infected with pHSV-LDLR and pHSV/EBV-LDLR were incubated in the presence or absence of cholesterol and 25-hydroxycholesterol (LDLR ligands) do not naturally expressed the LDLR  in the original species because of LDR-/-. A CHO cells with its endogenous LDLR gene knocked-out, expresses a human LDLR transgene.

Claims 44-45, 47-49, 54, 56, 59-60, are rejected under 35 U.S.C. 103 as being unpatentable over Hibbitt (Mol Ther, 18(2): 317-326, 2010) as evidenced by in view of Wade Martins as applied to claims  44-45, 140, above and further in view of Rungger (Biology Open, 6: 290-295, 2017), Friedland (Nature Methods, 10(8): 1-5, 2013).
The teachings of Hibbitt and Wade Martins  apply here as indicated above.
Hibbitt and Wade Martins do not teach, wherein the expressed exogenous LDL receptor comprises an exogenous vitellogenin receptor and the LDL receptor ligand molecule comprises a vitellogenin receptor ligand that specifically interacts with the expressed exogenous vitellogenin receptor.
However, before the instant effective filing date of the instant invention, Regarding claim 47, Rungger teaches the oocyte shuttle (OS) protein-DNA complex bound to the vitellogenin receptors at the surface of the oocytes is endocytosed and escaped intact from the endosome since it reached the nucleus, the only cellular compartment in which homologous recombination may occur (p 293 2nd column 2nd paragraph). Regarding claim 48, Rungger teaches the minimal core of streptavidin (Sano et al., 1995) that binds biotinylated DNA. The oocyte shuttle protein, version OS4 (Fig. 1A), carried a segment coding for red fluorescent protein to be able to follow its intracellular localization and in a new version of the vector, OS6 (Fig. 1B), the DsRed segment was replaced by a linker. A His-tag was added for purification of the proteins produced by baculoviral expression. (see p 1 2nd column 3rd paragraph). Regarding claim 49, Rungger teaches the oocyte shuttle protein contains a streptavidin moiety that tightly binds biotinylated DNA would transport donor DNA from the bloodstream into the oocyte nucleus within the ovary in situ, reaching a large number of oocytes in which homologous recombination takes place efficiently (p 290 2nd column 2nd paragraph). The oocyte shuttle proteins carry the Xenopus vitellogenin ligand that binds to oocyte receptors. Nuclear translocation within the oocyte is mediated by the nuclear localization signal of SV40 (p 290 2nd column 3rd paragraph, figure 1 A, B). Regarding claim 54, Rungger teaches one might attach the oocyte ligand of vitellogenin, RIIKSTDF to a freely accessible site of the ZFN or TALEN CRISPr/Cas proteins. (see p 293, 2nd column last paragraph). Such modified proteins should home the oocyte nucleus along the vitellogenin pathway as does the shuttle protein. In the case of CRISPr/Cas, a technically attractive alternative would be to biotinylate the end of crRNA or tracrRNA protruding from the protein complex. Biotinylated CRISPr/Cas should then be carried to the oocyte by the OS6 shuttle protein. The agent nicking the target gene and the donor DNA could be mixed and applied in a single injection and the components necessary for efficient homologous recombination would reach the oocyte nucleus simultaneously (p 293, 2nd column last paragraph). Regarding claim 60, Rungger teaches females injected during pregnancy should then give birth to offspring carrying the donor DNA in their oocytes (p 294, 1st column 1st paragraph) (instant claim 60). The oocyte shuttle approach is limited to vitellogenic species but might eventually be applied to mammalian species once specific ligands of proteins imported during oogenesis from the maternal blood are known (p 294, 1st column 1st paragraph). The oocyte shuttle approach is limited to vitellogenic species but might eventually be applied to mammalian species once specific ligands of proteins imported during oogenesis from the maternal blood are known (p 294, 1st column 1st paragraph).
Moreover, Wade Martins teaches (a) using iBAC for infectious delivery and efficient expression of the LDLR genomic transgene from a 135-kb genomic locus in human and rodent cells using the pHSV/EBV-LDLR vector as an episomal genomic DNA expression vector that can replicate in LDLR-deficient cells (abstract). Expression from the infectious locus is similar to that of the endogenous locus and is able to complement LDLR deficiency for a prolonged period when the locus is maintained as an episome in cultured rodent cells (p 605, 1st column last paragraph bridge 2nd column); (b) FH-488 cells infected with pHSV-LDLR and pHSV/EBV-LDLR were incubated in the presence or absence of cholesterol and 25-hydroxycholesterol (LDLR ligands), thus meets the limitation of (i) an LDLR ligand molecule interacts specifically with the expressed exogenous LDLR and (ii) one preselected agent in association with LDLR ligand molecule. Incubation in the presence of sterols reduced expression from the infectious LDLR locus significantly, by about 50-75% compared to expression in the absence of sterol LDLR ligands (p 608 2nd column last paragraph, bridge 609 1st column 1st paragraph). The high capacity of HSV-1 amplicons (150 kb) makes them an attractive delivery system for genomic DNA delivery (p 611, 1st column 2nd paragraph).
In addition. Friedland teaches CRISP-Cas9 system for providing a convenient and effective approach for generating loss-of-function mutant (abstract). The first event may occur in the haploid oocyte, where NHEJ-mediated repair introduces an indel. The second event likely occurs later in the sperm-contributed chromosome, where either a second, unique indel is introduced by NHEJ, or the already disrupted chromosome is used as a template in homologous recombination and the error is copied, yielding a homozygous mutant (p 3 1st column 1st paragraph). Use of a U6 snRNA pol III promoter to drive expression of sgRNA, we demonstrated that CRISPR-Cas-guided cleavage can be used to introduce heritable mutations in C. elegans. In principle, the methodology described here could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible (p 3 1st column last paragraph bridge 2nd column).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the use of rodent cells by a) using iBAC for infectious delivery and efficient expression of the LDLR genomic transgene from a 135-kb genomic locus in human and rodent cells using the pHSV/EBV-LDLR vector as an episomal genomic DNA expression vector that can replicate in LDLR-deficient cells as disclosed by Hibbitt and Wade Martins by using oocytes as a substrate for using the CRISP-Cas9 system for CRISPr/Cas proteins home the oocyte nucleus along the vitellogenin pathway as does the shuttle protein as disclosed by Rungger for females injected during pregnancy should then give birth to offspring carrying the donor DNA in their oocytes for providing a convenient and effective approach for generating loss-of function mutant for efficient delivery of DNA to the germ line is feasible and as evidenced by Friedland in principle, the methodology described here could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible. 
There would have been a reasonable expectation of success because Hibbitt and Wade Martins teaches most transgenic technologies rely on the oocyte as a substrate for genetic modification and because Friedland as a proof of principle the CRISP-Cas9 system could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible to generating loss-of-function mutant of the LDLR deficit in Ldlr-deficient models of Familial hypercholesterolemia and because by using oocytes as a substrate for using the CRISP-Cas9 system for CRISPr/Cas proteins home the oocyte nucleus along the vitellogenin pathway as does the shuttle protein for females injected during pregnancy should then give birth to offspring carrying the donor DNA in their oocytes.
One would have been motivated to do so in order to receive the expected benefit of proof of principle the CRISP-Cas9 system could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible to generating loss-of-function mutant of the LDLR deficit in Ldlr-deficient models of Familial hypercholesterolemia. Rungger provided motivation for biotinylated CRISPr/Cas the agent nicking the target gene and the donor DNA could be mixed and applied in a single injection and the components necessary for efficient homologous recombination would reach the oocyte nucleus simultaneously.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of to modify the use of rodent cells for expression of the LDLR genomic transgene using the pHSV/EBV-LDLR vector by using oocytes as a substrate for using the CRISP-Cas9 system for providing a convenient and effective approach for generating loss-of-function mutant for efficient delivery of DNA to the germ line is feasible and by using CRISPr/Cas proteins home the oocyte nucleus along the vitellogenin pathway as does the shuttle protein for females injected during pregnancy should then give birth to offspring carrying the donor DNA in their oocytes by combining the teachings of Hibbitt and Wade Martins and Friedland and Rungger. 
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Response to arguments
1.	Applicants argue Applicants argue Friedland describes use of a CRISPR-Cas9 system to generate loss-of-function mutants in C. elegans but does not teach or suggest expressing an LDL receptor in any cell or oocyte wherein the LDL receptor is not naturally expressed in the original species of the cell or oocyte of the original species. At page 4 of the Office Action the Examiner highlights text from Friedland (page 3 1st column last paragraph bridge 2nd column) that states: "in principle, the methodology described herein could be applied to other model organism in which efficient delivery of DNA to the germ line is feasible." Applicant submits that the text immediately preceding the quoted section indicates the context of the quote. The full paragraph states: 
The discovery that RNA-guided endonucleases can cleave target sequences in the nuclei of eukaryotic cells has enabled genome editing in culture cells, yeast, vertebrates, and Drosophila. ere, through the use of a U6snRNA pol III promoter to drive expression of sgRNA, we demonstrated that CRISPR-Cas-guided cleavage can be used to introduce heritable mutations in C. elegans, and that in principle, the methodology described herein could be applied to other model organism in which efficient delivery of DNA to the germ line is feasible. 
A skilled artisan reading the full Friedman paragraph referenced by the Examiner would understand Friedman to suggest use of a CRISPR-Cas-guided cleavage for gene editing in organisms other than C. elegans, but Friedman provides no reason or motivation to express an exogenous LDL receptor in a cell or oocyte of an original species wherein the exogenous LDL receptor is not naturally expressed in the original species. Applicants arguments have been fully considered but are not persuasive.
In response, this is not persuasive because Hibbitt provides motivation to express an exogenous LDL receptor in a cell or oocyte of an original species wherein the exogenous LDL receptor is not naturally expressed in the original species. In addition, Friedland teaches CRISP-Cas9 system for providing a convenient and effective approach for generating loss-of-function mutant and in principle, the methodology described here could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible (p 3 1st column last paragraph bridge 2nd column).
2.	Applicants argue Rungger describes an oocyte shuttle protein in Xenopus in which a ligand naturally expressed on Xenopus oocytes is used to deliver cargo into oocytes from the Xenopus8 14673105.1bloodstream. Rungger describes identifying an endogenous ligand/receptor system that is naturally present in Xenopus and other vitellogenic species and use of endogenous, naturally expressed proteins to deliver agents attached to the ligand into oocytes comprising the naturally occurring receptors. Rungger's shuttle protein system is described as delivered by IV into adult frog females, with the protein DNA complex transported to within the ovary, where the vitellogenin ligand present in the protein binds the naturally occurring vitellogenic receptors at the surface of the oocyte, is internalized, and translocates into the oocyte nucleus. Rungger mentions the method may work to deliver elements of a CRISPR-Cas system permitting delivery of DNA into the oocytes. Rungger concludes that their shuttle protein approach is limited to vitellogenic species but might eventually be applied to mammalian species once specific ligands of proteins imported during oogenesis from the maternal blood are known (emphasis added). Rungger teaches use of endogenous ligand/receptor systems, and speculates that identification of a parallel endogenous ligand/receptor system in mammals might be utilized to import proteins from the maternal bloodstream into the mammalian oocytes. Dr. Esvelt, a recognized expert in evolutionary biology, gene-drive technology, and genetic engineering states in his Declaration under § 1.132 (previously submitted) that the Rungger comment suggests that a mammalian delivery system might be eventually possible pending identification of a ligand that is naturally delivered into mammalian oocytes via an endogenous mammalian receptor. Applicants arguments have been fully considered but are not persuasive.
In response, for the same reasons as discusses above, because Hibbitt provides motivation to express an exogenous LDL receptor in a cell or oocyte of an original species wherein the exogenous LDL receptor is not naturally expressed in the original species. In addition, Friedland teaches CRISP-Cas9 system for providing a convenient and effective approach for generating loss-of-function mutant and in principle, the methodology described here could be applied to other model organisms in which efficient delivery of DNA to the germ line is feasible (p 3 1st column last paragraph bridge 2nd column). In addition,  Rungger oocyte shuttle system might eventually be applied to mammalian species once specific ligands of proteins imported during oogenesis from the maternal blood are known provides suggestion to the reader to use oocyte shuttle protein as a delivery agent to deliver LDLR ligand as a cargo into LDLR deficient oocytes. This is because Friedland teaches in principle of CRISP-Cas9 system for delivery into oocytes from C. elegans ta other model organisms in which efficient delivery of DNA to the germ line is feasible.
Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632
/ANOOP K SINGH/Primary Examiner, Art Unit 1632                                                                                                                                                                                                        

/ANOOP K SINGH/Primary Examiner, Art Unit 1632